Citation Nr: 0424921	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss disability, rated 10 percent disabling from April 17, 
2000, through December 18, 2001; rated noncompensably 
disabling from December 19, 2001, through July 7, 2002, 
including whether the reduction was proper; rated 10 percent 
disabling from July 8, 2002, through November 3, 2003; and 
rated 40 percent disabling on and after November 4, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2003, the appellant provided testimony at a video 
conference held before the undersigned; a transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The appellant manifested Level II hearing in the right 
ear and Level VI hearing in the left ear on official 
audiological testing in September 2000.  

3.  The appellant manifested Level II hearing in the right 
ear and Level IV hearing in the left ear on official 
audiological testing on December 19, 2001.  

4.  The appellant manifested Level III hearing in the right 
ear and Level V hearing in the left ear on official 
audiological testing on July 8, 2002.  

5.  The appellant manifested Level IV hearing in the right 
ear and Level V hearing in the left ear on official 
audiological testing on July 28, 2003.  

6.  The appellant manifested Level VII hearing in the right 
ear and Level VII hearing in the left ear on official 
audiological testing on November 4, 2003.  


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating for bilateral hearing 
loss disability in excess of 10 percent is not established 
from April 17, 2000, through December 18, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).  

2.  The reduction of the rating for bilateral hearing loss 
disability from 10 percent to the noncompensable level, 
effective on December 19, 2001, was proper; and entitlement 
to a compensable rating through July 7, 2002, is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.344(a), 4.85, Diagnostic Code 6100 (2003).  

3.  Entitlement to a disability rating for bilateral hearing 
loss disability in excess of 10 percent is not established 
from July 8, 2002, through November 3, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).  

4.  Entitlement to a disability rating for bilateral hearing 
loss disability in excess of 40 percent is not established on 
and after November 4, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim seeking a higher initial 
rating for bilateral hearing loss disability, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf.  See, e.g., the letter 
addressed to the appellant by the Appeals Management Center 
(AMC) dated October 15, 2003.  In that letter, the AMC 
specifically informed the appellant of the current status of 
his appeal and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was then specifically asked 
to make sure that VA received all relevant evidence which was 
not in the possession of a Federal agency.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a total of five VA 
audiological examinations in connection with the current 
claim, and other VA and private medical records have also 
been obtained or submitted.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Indeed, the most 
relevant evidence in a case involving the rating of a hearing 
loss disability consists of the reports of official 
audiological evaluations which satisfy the requirements of 
38 C.F.R. § 4.85(a), and the current record reflects five 
such examination reports for the relevant time period.  The 
appellant indicated in April 2004 that he had no further 
information to submit in support of his claim, and the 
appellant's representative specified on VA Form 646, also 
dated in April 2004, that this case was ready for the Board's 
review.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I), the U. S. Court of Appeals for 
Veterans Claims (hereinafter the Court)  held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini I further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that, in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.  

In this case, the AMC essentially readjudicated the 
appellant's claim on a de novo basis in March 2004 following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  There is no indication or reason 
to believe that its decision would have been different had 
the claim not been previously adjudicated.  In sum, the Board 
is satisfied that the AMC properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has noted that the "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In the present case, the appellant has established 
entitlement to service connection for bilateral hearing loss 
disability based upon a reopened claim filed on April 17, 
2000.  The current evidentiary record contains reports of 
private (August 1992, August 2000) and VA (April 1999) 
audiological examinations of the appellant which preceded the 
relevant time period.  There are also of record reports of 
private audiological evaluations by the appellant's personal 
ear, nose and throat (ENT) physician dating from August 2001 
and January 2003 which are inadequate for rating purposes, in 
part because they reflect speech audiometry discrimination 
percentages obtained by using the W-22 word list, rather than 
controlled speech discrimination tests using the Maryland CNC 
criteria, as specified by 38 C.F.R. § 4.85(a).  Nevertheless, 
the record also reflects five official VA audiological 
evaluations of the appellant which are completely adequate 
for rating purposes.  As noted previously, rating hearing 
loss disability is a largely mechanical process based upon 
the reported findings on these official audiometric 
evaluations.  

On the authorized audiological evaluation in September 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
55
55
60
LEFT
X
30
60
60
65

The "puretone threshold average" (as defined at 38 C.F.R. 
§ 4.85(d)) was 50 on the right and 53.75 on the left.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 64 percent in the left ear.  These 
results correspond to Level II hearing on the right and Level 
VI hearing on the left; under Table VI of 38 C.F.R. § 4.85, a 
10 percent rating is warranted.  This 10 percent rating was 
assigned, effective from the date of the reopened claim, 
April 17, 2000.  

On the next authorized audiological evaluation in December 
2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
70
70
70
LEFT
X
45
60
60
70

The "puretone threshold average" was 62.5 on the right and 
58.75 on the left.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 
80 percent in the left ear.  These results correspond to 
Level II hearing on the right and Level IV hearing on the 
left; under Table VI of 38 C.F.R. § 4.85, a 
noncompensable percent rating is warranted.  Such a reduction 
cannot be based upon an examination less full and complete 
than those on which higher payments were authorized or 
continued.  38 C.F.R. § 3.344(a).  In the present case, the 
requirements of 38 C.F.R. § 3.344(a) have been satisfied 
since the December 2001 VA audiological examination was as 
full and complete as the previous one in September 2000.  The 
appellant has attempted to explain the demonstrated 
improvement in his hearing on this examination by speculating 
that it may have been caused by his failure to remove his 
hearing aids until immediately prior to this examination, 
whereas he had stopped wearing them two or three days before 
having his hearing tested by his personal ENT physician.  
However, he has submitted no medical evidence in support of 
this theory.  Accordingly, the Board concludes that the 
rating for the appellant's bilateral hearing loss disability 
was properly reduced to the noncompensable level, effective 
from the date of the VA audiological evaluation demonstrating 
improved hearing, December 19, 2001.  

On the next authorized audiological evaluation in July 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
70
80
85
LEFT
X
50
75
80
90

The "puretone threshold average" was 68.75 on the right and 
73.75 on the left.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 
76 percent in the left ear.  These results correspond to 
Level III hearing on the right and Level V hearing on the 
left; under Table VI of 38 C.F.R. § 4.85, a 10 percent rating 
is warranted.  This 10 percent rating was assigned, effective 
from the date of the VA examination demonstrating worsened 
hearing, July 8, 2002, and this action is affirmed on appeal.  

On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
X
50
75
70
75
LEFT
X
55
80
80
85

The "puretone threshold average" was 67.75 on the right and 
75 on the left.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 
80 percent in the left ear.  These results correspond to 
Level IV hearing on the right and Level V hearing on the 
left; under Table VI of 38 C.F.R. § 4.85, a 10 percent rating 
is warranted.  The previous 10 percent rating was therefore 
continued based upon this examination of the appellant.  

On the next authorized audiological evaluation in November 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
55
80
85
80
LEFT
X
55
80
75
80

The "puretone threshold average" was 75 on the right and 
72.5 on the left.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and of 
64 percent in the left ear.  These results correspond to 
Level VII hearing on the right and Level VII hearing on the 
left; under Table VI of 38 C.F.R. § 4.85, a 40 percent rating 
is warranted.  Under Table VIA, only a 30 percent rating 
would be warranted.  Accordingly, the greater benefit has 
been assigned, and this 40 percent rating was assigned, 
effective from the date of the VA examination demonstrating 
worsened hearing, November 4, 2003.  This rating is also 
affirmed on appeal.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  


ORDER

The appeal for a higher initial evaluation of bilateral 
hearing loss is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



